         Case 1:19-cv-10204-ADB Document 16 Filed 02/21/19 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHEUSETTS


KURT SCHLAGEL, Derivatively on Behalf              Case No.: 19-cv-10204
of LOGMEIN, INC.,

               Plaintiff,

v.

WILLIAM R. WAGNER, MICHAEL K.                      STIPULATION TO STAY ACTION
SIMON, SARA C. ANDREWS, EDWIN J.
GILLIS, DAVID J. HENSHALL, MICHAEL
J. CHRISTENSON, STEVEN J. BENSON,
ITA BRENNAN, ROBERT M.
CALDERONI, and PETER J. SACRIPANTI,

               Defendants,

and

LOGMEIN, INC.,

                Nominal Defendant.



       Plaintiff Kurt Schlagel (“Plaintiff”), derivatively and on behalf of LogMeIn, Inc.

(“LogMeIn”), and defendants William R. Wagner, Michael K. Simon, Sara C. Andrews, Edwin

J. Gillis, David J. Henshall, Michael J. Christenson, Steven J. Benson, Ita Brennan, Robert M.

Calderoni, Peter J. Sacripanti; and LogMeIn, Inc. (“Defendants”) (collectively, the “Parties”)

jointly submit this Stipulation to temporarily stay the Derivative Action (“Stipulation”), and in

support thereof state as follows:

       WHEREAS, Plaintiff filed the above-captioned in the right, and for the benefit, of

LogMeIn against Defendants seeking to remedy Defendants’ alleged breach of fiduciary duties,

gross mismanagement and unjust enrichment that allegedly occurred and caused substantial harm

to LogMeIn (the “Derivative Litigation”);
          Case 1:19-cv-10204-ADB Document 16 Filed 02/21/19 Page 2 of 6



       WHEREAS, pending in the United States District Court for the District of Massachusetts

(the “Federal Court”) is a putative securities class actions captioned Benjamin Wasson v.

LogMeIn, Inc., et al., Case No.: 1:18-cv-12330 (the “Securities Litigation”);

       WHEREAS, there is substantial overlap between the facts and circumstances alleged in

the Derivative Litigation and the Securities Litigation, including the possible relevance of many

of the same documents and witnesses;

       WHEREAS, LogMeIn and William R. Wagner, named defendants in the Derivative

Litigation, are also named as defendants in the Securities Litigation, together with Edward K.

Herdiech (the “Federal Securities Class Action Defendants”);

       WHEREAS, on December 8, 2019, an Order was entered appointing Larry Pollock and

Robert Daub as Co-Lead Plaintiffs (D.E. 48) of the Securities Litigation;

       WHEREAS, pursuant to a stipulation (D.E. 47) filed in the Securities Litigation on

December 7, 2018, the Co-Lead Plaintiffs had 60 days from the date of the Court’s order

appointing them Co-Lead Plaintiffs to file an Amended Complaint;

       WHEREAS, the parties in the Securities Litigation filed an Unopposed Motion for an

Extension of Time to File said Amended Complaint from February 8, 2019 to March 1, 2019

(D.E. 51) and said Unopposed Motion was granted (D.E. 52);

       WHEREAS, upon the filing of the Amended Complaint in the Securities Litigation, the

Federal Securities Class Action Defendants anticipate filing a motion to dismiss for failure to

state a claim;

       WHEREAS, pursuant to the Private Securities Litigation Reform Act (“PSLRA”), 15

U.S.C. § 78u–4(b)(3)(B), “all discovery and other proceedings shall be stayed during the
             Case 1:19-cv-10204-ADB Document 16 Filed 02/21/19 Page 3 of 6



pendency of any motion to dismiss” and, as result, until the Federal Securities Class Action

Defendants’ anticipated motion to dismiss is decided, the Securities Litigation will be stayed;

        WHEREAS, in order to ensure economy of time and effort for the Court, for counsel,

and for the litigants, Plaintiff and Defendants have agreed that, in light of the overlap between

the Derivative Litigation and the Securities Litigation, and in light of the stay of proceedings

which the Parties anticipate will commence by operation of law following the filing of a motion

to dismiss in the Securities Litigation, the Derivative Litigation should be voluntarily stayed on

the terms set forth below unless and until either (1) the Securities Litigation is dismissed, with

prejudice, by the Federal Court, and all appeals related thereto have been exhausted; or (2) the

motion to dismiss the Securities Litigation is denied, and the PSLRA stay dissolves as a matter

of law; or (3) either of the Parties to this Stipulation gives a ten (10) day written notice to all

other parties that they no longer consent to the voluntary stay of the Derivative Litigation.

        NOW THEREFORE, it is hereby stipulated by and between the undersigned that:

        1.       Counsel for Defendants have accepted service on behalf of William R. Wagner,

Michael K. Simon, Sara C. Andrews, Edwin J. Gillis, David J. Henshall, Michael J. Christenson,

Steven J. Benson, Ita Brennan, Robert M. Calderoni, and Peter J. Sacripant.

        2.       Gainey McKenna & Egleston shall serve as Interim Lead Counsel for Plaintiff in

the Derivative Litigation.

        3.       The Parties agree that unless otherwise ordered by the Court, the terms of this

Stipulation shall apply to shareholder derivative actions later instituted in, or transferred to, this

Court that involve similar or related claims, or that are otherwise deemed related to this

Derivative Action. The Parties agree that when a shareholder derivative action that relates to this

Derivative Action is hereinafter filed in this Court or transferred to this Court, Interim Lead
            Case 1:19-cv-10204-ADB Document 16 Filed 02/21/19 Page 4 of 6



Counsel for Plaintiff shall serve and file an endorsed copy of this Order upon attorneys for

plaintiff in the newly-filed or transferred action. The Parties agree that Interim Lead Counsel for

Plaintiff shall also advise the attorneys for any plaintiff in any such newly-filed or transferred

shareholder derivative action that those attorneys must serve a copy of this Order on any new

defendant(s) and file proof of service of this pre-trial Order with the Court. The Parties agree

that any objections to consolidation or application of the other terms of this Order to the newly

filed shareholder derivative case shall be filed with the Court promptly, with a copy served on

Interim Lead Counsel for Plaintiff and counsel for Defendants. Unless otherwise ordered by the

Court, the Parties agree that the terms of all orders, rulings, and decisions shall apply to all later

related shareholder derivative actions instituted herein.

       4.       The Parties agree that if the plaintiff in any related derivative lawsuit refuses to

agree to a stay under similar terms, Plaintiff may lift the agreed stay upon ten (10) days’ notice in

writing.

       5.       The Parties agree that during the pendency of this stay, Defendants shall include

Plaintiff in any mediation with the plaintiffs in the Securities Litigation and shall include

Plaintiff in any mediation with any purported plaintiff in any related or similar derivative lawsuit

or any other related or similar books and records demand proceeding.

       6.       The Parties agree that notwithstanding this stay of this Derivative Action, Plaintiff

may file an amended complaint and that this Stipulation does not impact any defenses that

Defendants may have in this litigation, other than to the adequacy of service as outlined above.

       7.       This Derivative Litigation shall be stayed, and no Case Management Order

issued, upon the Court’s so-ordering this Stipulation as an Order of the Court.

       8.       In the event that Defendants agree to produce, or any of them are ordered to
            Case 1:19-cv-10204-ADB Document 16 Filed 02/21/19 Page 5 of 6



produce by a court of competent jurisdiction, any documents relevant to the allegations in this

case pursuant to a shareholder books and records request by any holder or beneficial owner of

LogMeIn stock, or in the Securities Litigation or in any shareholder derivative litigation, copies

of such documents shall be provided to Interim Lead Counsel for Plaintiff within ten (10) days,

subject to the execution by Plaintiff of an appropriate confidentiality agreement governing the

use and disclosure of these materials;

       9.       Upon occurrence of any of (1) the dismissal of the Securities Litigation, with

prejudice, by the Federal Court, and exhaustion of all appeals related thereto; or (2) the denial of

any motion to dismiss the Securities Litigation filed by the Federal Securities Class Action

Defendants; or (3) either of the Parties to this Stipulation has given a ten (10) day notice that they

no longer consent to the voluntary stay of the Derivative Litigation, then the Parties shall notify

the Court within fifteen (15) days after the occurrence of any of the events above and confer in

good faith about appropriate next steps in this case..

Dated: February 21, 2019


SMOOT LAW OFFICE, P.C.                              LATHAM AND WATKINS LLP


By: /s/ Steven F. Smoot_________________           By: /s/ William J. Trach
Steven F. Smoot (BBO Number 543799)                William J. Trach, Bar No. 661401
P.O. Box 120-245                                   200 Clarendon Street
                                                   Boston, MA 02116
Boston, MA 02112-0245                              Telephone: (617) 948-6000
Telephone: (617) 345-9600                          Facsimile: (617) 948-6001
Facsimile: (617) 507-8383                          william.trach@lw.com
Email: smoot@smootlaw.com
                                                    Jeff Hammel (pro hac vice)
GAINEY McKENNA & EGESTON                            885 Third Avenue
Thomas J. McKenna                                   New York, NY 10022-4834
Gregory M. Egleston                                 Telephone: (212) 906-1200
440 Park Avenue South, 5th Floor                    Facsimile: (212) 751-4864
New York, New York 10016                            jeff.hammel@lw.com
Phone: (212) 983-1300
         Case 1:19-cv-10204-ADB Document 16 Filed 02/21/19 Page 6 of 6



Fax: (212) 983-0383                     Brian T. Glennon
Email: tjmckenna@gme-law.com            355 South Grand Avenue Suite 100
Email: gegleston@gme-aw.com             Los Angeles , CA 90071-1560
                                        Tel: 213-485-1234
Counsel for Plaintiff                   Fax: 213-891-8763
                                        Email: Brian.Glennon@lw.com

                                        Attorneys for Defendants




                                        SO ORDERED:



                                        _____________________________
                                        Judge Allison D. Burroughs
